ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_09_FR.txt. 311

OPINION DISSIDENTE DE M. SCHWEBEL, VICE-PRÉSIDENT
[Traduction]

Plus que toute autre affaire dans l’histoire de la Cour, la procédure
actuelle présente une tension titanesque entre pratique des Etats et prin-
cipe juridique. Il n’en est que plus important de ne pas confondre le droit
international que nous avons et le droit international dont nous avons
besoin. Dans l’ensemble, l’avis de la Cour ne le fait pas. J’approuve pour
l'essentiel mais pas entièrement la plus grande partie de l’avis et je préci-
serai dans l’opinion qui suit les points de divergence. Mais comme je suis
en profond désaccord avec l’ultime et principale conclusion de la Cour,
j'ai le regret de devoir formuler une opinion dissidente.

Le problème est essentiellement celui-ci. La pratique des Etats pendant
cinquante ans n’exclut pas, et des lors confirme, la licéité de la menace ou
de l'emploi d’armes nucléaires dans certaines circonstances. En même
temps, les principes de droit international humanitaire qui sont antérieurs
à cette pratique régissent l’utilisation de toutes les armes, y compris les
armes nucléaires, et il est extraordinairement difficile de concilier l'emploi
— ou du moins certains emplois — des armes nucléaires avec l’applica-
tion des principes en question.

Une manière de surmonter la contradiction entre pratique et principe
consisterait à faire abstraction de la pratique. C’est ce que font ceux qui
soutiennent l’illicéité de la menace ou de l’emploi d’armes nucléaires. Une
autre manière consisterait à faire abstraction du principe et à soutenir que
les principes du droit international humanitaire ne s’appliquent pas aux
armes nucléaires. Cela n’a pas été fait par les Etats, y compris ceux qui sont
dotés d’armes nucléaires, dans la présente affaire et ne devait pas l’être. Ces
principes — essentiellement la proportionnalité quant au niveau de la force
utilisée, la distinction entre combattants et civils dans l’usage de la force,
linterdiction de causer des maux superflus aux combattants — ont été
dégagés à l’époque prénucléaire. Ils ne s'adaptent pas facilement à l’emploi
d’un armement ayant les caractéristiques des armes nucléaires. Il faut noter
en même temps que les puissances nucléaires et leurs alliés se sont opposés
avec succès à ce que le développement progressif du droit humanitaire
s’étende aux armes nucléaires, comme en témoignent les travaux des confé-
rences qui ont abouti à l’adoption des conventions de Genève de 1949 et des
protocoles additionnels de 1977. Néanmoins soutenir que ces principes fon-
damentaux ne s’appliquent pas aux inventions mises au point dans le
domaine de l’armement postérieurement à leur formation serait dénaturer
le droit international humanitaire. I] n’est pas concevable non plus qu’en
élaborant ces principes la communauté internationale ait voulu exclure de
leur champ d’application les armes qui seraient inventées plus tard. La
clause de Martens atteste du contraire.

89
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 312

Qu'il me soit permis, avant d’examiner comment le fossé entre la pra-
tique et le principe pourrait être comblé, et comment l’avis de la Cour le
comble, de présenter certaines observations sur le contenu de l’un et de
l'autre.

LA PRATIQUE DES ETATS

La pratique étatique montre que les armes nucléaires sont fabriquées et
déployées par les Etats depuis une cinquantaine d’années, que la menace
de leur utilisation est inhérente à leur déploiement et que, loin de pros-
crire la menace ou l’emploi d’armes nucléaires dans toutes les circonstan-
ces, la communauté internationale a, soit par traité soit par l’action du
Conseil de sécurité de l'Organisation des Nations Unies, admis en fait ou
expressément que, dans certaines circonstances, on pouvait utiliser des
armes nucléaires ou menacer de les employer.

Non seulement les puissances nucléaires ont ouvertement et pendant des
décennies fabriqué, entretenu et mis en place des armes nucléaires au prix
d’efforts et de dépenses considérables, mais elles ont aussi affirmé avoir
le droit de s’en servir dans certaines circonstances ou de menacer de s’en
servir. Qu’elles aient menacé d’y recourir résulte du simple fait qu’elles
possédaient et déployaient ces armes avec les conséquences inexorables
qui en découlaient, qu’elles étaient prêtes à lancer des armes nucléaires
trois cent soixante-cinq jours par an et vingt-quatre heures sur vingt-
quatre, qu’elles avaient élaboré des plans militaires, stratégiques et tac-
tiques, parfois révélés publiquement, et, dans quelques très rares crises in-
ternationales, du fait qu’elles avaient effectivement menacé d’utiliser des
armes nucléaires. La menace de l’emploi éventuel des armes nucléaires
est inhérente à la doctrine et à la pratique mêmes de la dissuasion.

Cette pratique nucléaire n’est pas le fait d'Etats «objecteurs persis-
tants», isolés et d'importance secondaire. Ce n’est pas la pratique d’un
gouvernement mis au ban de la communauté des nations ne trouvant
aucun écho dans une opinion internationale d’un avis contraire. C’est la
pratique de cinq des grandes puissances mondiales, des membres perma-
nents du Conseil de sécurité et elle a été appuyée très largement pendant
près de cinquante ans par leurs alliés et par d’autres Etats s’abritant sous
leur parapluie nucléaire. Autrement dit, c’est la pratique d'Etats — une
pratique appuyée par un nombre important et imposant d’autres Etats —
qui, pris ensemble, représentent l'essentiel de la puissance militaire, éco-
nomique, financière et technologique du monde et une très grande pro-
portion de sa population — et cette pratique a été reconnue, prise en
compte et, dans une certaine mesure, acceptée par la communauté inter-
nationale. L’étendue de cette acceptation est incertaine mais elle n’est pas
dénuée de sens. Il est évident que les alliances fondées sur le déploiement
d'armes nucléaires acceptent la licéité de leur emploi dans certaines cir-
constances. Mais ce qui est peut-être moins évident, c’est l’effet du traité
sur la non-prolifération, les conséquences du système de garanties de

90
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 313

sécurité négatives et positives données par les puissances nucléaires et
acceptées par le Conseil de sécurité conformément au traité, et c’est aussi
l'incidence des réserves des puissances nucléaires adhérant à des traités
régionaux régissant la détention, le déploiement et l’emploi d’armes
nucléaires.

LE TRAITÉ SUR LA NON-PROLIFÉRATION
DES ARMES NUCLÉAIRES

Le traité sur la non-prolifération des armes nucléaires, conclu en 1968
et prorogé pour une durée indéfinie par cent soixante-quinze Etats parties
en 1995, revêt une importance fondamentale. Aux termes de l’article pre-
mier : «Tout Etat doté d’armes nucléaires qui est partie au traité s’engage
à ne transférer à qui que ce soit ... des armes nucléaires ... ou le contrôle
de telles armes...» et à n’aider «un Etat non doté d’armes nucléaires, quel
qu’il soit, à fabriquer ou acquérir de quelque autre manière des armes
nucléaires...» Selon l’article II, tout Etat non doté d’armes nucléaires
s'engage à ne pas accepter d’armes nucléaires et à ne pas en fabriquer.
L'article III dispose que tout Etat non doté d’armes nucléaires s’engage à
accepter les garanties qui devront être négociées avec l’Agence interna-
tionale de l’énergie atomique en vue d’empécher que l'énergie nucléaire
ne soit détournée de ses utilisations pacifiques vers des armes nucléaires.
L'article IV laisse à toutes les parties le droit de développer l’utilisation
de l'énergie nucléaire à des fins pacifiques et l’article V stipule que les
avantages pouvant découler des applications pacifiques des explosions
nucléaires seront accessibles aux Etats non dotés d’armes nucléaires qui
sont parties au traité. L'article VI dispose que:

«Chacune des parties au traité s'engage à poursuivre de bonne foi
des négociations sur des mesures efficaces relatives à la cessation de
la course aux armements nucléaires à une date rapprochée et au
désarmement nucléaire et sur un traité de désarmement général et
complet sous un contrôle international strict et efficace. »

L'article VII est ainsi conçu:

«Aucune clause du présent traité ne porte atteinte au droit d’un
groupe quelconque d’Etats de conclure des traités régionaux de
façon à assurer l’absence totale d’armes nucléaires sur leurs terri-
toires respectifs. »

L'article VIII est une clause d’amendement. Aux termes de Particle IX le
traité est ouvert à tous les Etats et

«aux fins du traité, un Etat doté d’armes nucléaires est un Etat qui a
fabriqué et a fait exploser une arme nucléaire ou un autre dispositif
nucléaire avant le 1% janvier 1967».

91
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 314

L’article X est une clause de retrait en cas d’événements extraordinaires
et contient une disposition sur la base de laquelle une conférence des
parties peut étre convoquée pour proroger le traité.

Le traité sur la non-prolifération concerne donc la possession d’armes
nucléaires plutôt que leur emploi. Il établit une distinction fondamentale
entre les Etats détenteurs d’armes nucléaires et les Etats qui n’en possèdent
pas et confère aux uns et aux autres des responsabilités équilibrées. Il
admet qu’il peut y avoir des armes nucléaires sur des territoires d’où leur
absence totale n’a pas été prescrite. Rien dans le traité n’autorise ni
n’interdit la menace ou l’emploi d'armes nucléaires. Toutefois le traité
considère comme légitime la possession d’armes nucléaires par les cinq
puissances nucléaires, du moins tant que le désarmement nucléaire n’est
pas réalisé. En 1968 et en 1995, ce qui caractérisait aux yeux de tous la
possession, c'était la mise au point, le perfectionnement, l'entretien et le
déploiement de milliers et de milliers d’armes nucléaires. Si les armes
nucléaires n'étaient pas entretenues, elles pouvaient être en tout état de
cause plus dangereuses; si elles n’étaient pas déployées, la possession per-
dait une bonne part de son utilité. Dès lors qu’une puissance possède,
entretient et déploie des armes nucléaires et les moyens de les lancer, elle
se met dans une situation de dissuasion.

Que signifie donc cette pratique que constitue la possession d’armes nu-
cléaires? Les puissances nucléaires ne possèdent pas des armes nucléaires
sans raison. Elles les mettent au point et les entretiennent à grands
frais, elles les déploient avec leurs lanceurs; elles ont fait savoir et conti-
nuent à faire savoir qu’elles sont disposées à les utiliser dans certaines cir-
constances. Elles poursuivent une politique de dissuasion dont le monde
était informé lorsque le traité sur la non-prolifération a été conclu et dont
il reste informé aujourd’hui. La politique de dissuasion diffère par sa
généralité de la politique qui consiste à menacer d’employer des armes
nucléaires. Mais si la menace de l’emploi éventuel n’était pas inhérente à
la dissuasion, il n’y aurait pas de dissuasion. Si la possession d’armes
nucléaires par les cinq puissances nucléaires est licite jusqu’à ce que le
désarmement nucléaire devienne une réalité, si la possession est au cœur
de la dissuasion, si la dissuasion est au cœur de la menace, il en résulte
que la pratique des Etats, y compris leur pratique conventionnelle, n’exclut
pas absolument la menace ou l’emploi d’armes nucléaires.

Ainsi le régime institué par le traité sur la non-prolifération constitue
plus qu’un acquiescement par les Etats non dotés d’armes nucléaires à la
possession effective par les cinq puissances nucléaires d’armes nucléaires.
Comme le représentant du Royaume-Uni l’a dit au cours de la procédure
orale:

«Toute la structure du traité sur la non-prolifération ... présup-
pose que les parties n’ont pas considéré le recours aux armes nu-
cléaires comme proscrit dans toutes les circonstances.»

Certes, l’acquiescement donné par la plupart des Etats non dotés d’armes
nucléaires à la possession effective d’armes nucléaires par les cinq puis-

92
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 315

sances nucléaires — avec les conséquences inéluctables attachées a ce fait
— s’est accompagné de protestations véhémentes et de réserves de droits
comme le montrent les résolutions successives de l’Assemblée générale. Il
serait exagéré de dire que l’acquiescement donne naissance en l’occur-
rence à une opinio juris établissant la licéité de la menace ou de l’emploi
d’armes nucléaires. Ce qu’il fait — tout comme la pratique des Etats —
c’est d'empêcher la naissance ou le maintien d’une opinio juris en sens
contraire. De surcroît, il faut aller au-delà de la pratique décrite plus haut
et des conséquences qu’entraîne le traité sur la non-prolifération.

GARANTIES NÉGATIVES ET POSITIVES DE SÉCURITÉ APPROUVÉES
PAR LE CONSEIL DE SÉCURITÉ

En liaison avec la conclusion du traité sur la non-prolifération des
armes nucléaires en 1968 et sa prorogation pour une durée indéfinie en
1995, trois Etats dotés d’armes nucléaires en 1968 et cinq en 1995 ont
donné des garanties négatives et positives de sécurité aux Etats parties au
traité qui n'étaient pas dotés d’armes nucléaires. Dans sa résolution 984
(1995) dont les coauteurs étaient les cinq Etats dotés d’armes nucléaires
et qu'il a adoptée à l’unanimité le 11 avril 1995,

«Le Conseil de sécurité,

Considérant qu'il est de l’intérêt légitime des Etats non dotés
d’armes nucléaires qui sont parties au traité sur la non-prolifération
des armes nucléaires de recevoir des garanties de sécurité,

Tenant compte de ce que les Etats non dotés d’armes nucléaires
ont le souci légitime de voir adopter, parallèlement à leur adhésion
au traité sur la non-prolifération des armes nucléaires, d’autres
mesures appropriées pour garantir leur sécurité,

Considérant en outre qu’au sens où l’entendent les dispositions
pertinentes de la Charte des Nations Unies, toute agression avec
emploi d’armes nucléaires mettrait en danger la paix et la sécurité
internationales,

1. Prend acte avec satisfaction des déclarations faites par chacun
des Etats dotés de l’arme nucléaire ..., dans lesquelles ceux-ci ont
donné aux Etats non dotés d’armes nucléaires qui sont parties au
traité sur la non-prolifération des armes nucléaires des garanties de
sécurité contre l'emploi de telles armes;

2. Reconnait le désir légitime des Etats dotés d’armes nucléaires
qui sont parties au traité sur la non-prolifération des armes nu-
cléaires d’obtenir l'assurance que le Conseil de sécurité, et en pre-

93
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 316

mier lieu tous ses membres permanents dotés de l’arme nucléaire,
prendrait immédiatement des mesures, conformément aux disposi-
tions pertinentes de la Charte des Nations Unies, au cas où les-
dits Etats seraient victimes d’un acte d’agression impliquant l'emploi
d’armes nucléaires ou menacés d’une telle agression;

3. Reconnaît en outre qu’en cas d’agression ou de menace d’agres-
sion avec emploi d’armes nucléaires contre un Etat non doté de telles
armes qui est partie au traité sur la non-prolifération des armes
nucléaires, tout Etat peut appeler immédiatement l’attention du
Conseil de sécurité sur la question de manière à permettre au Conseil
de prendre des mesures urgentes afin de fournir, conformément à la
Charte, une assistance à l'Etat victime de l’acte d’agression ou
menacé d’une telle agression, et reconnaît également que les Etats
dotés d’armes nucléaires qui sont membres permanents du Conseil
de sécurité porteront immédiatement la question à l’attention du
Conseil et s’emploieront à obtenir que celui-ci fournisse, conformé-
ment à la Charte, l'assistance nécessaire à l’Etat victime;

7. Se félicite que certains Etats aient exprimé l’intention de venir
immédiatement en aide ou de prêter immédiatement un appui,
conformément à la Charte, à tout Etat non doté d’armes nucléaires
partie au traité sur la non-prolifération des armes nucléaires qui
serait victime d’un acte d’agression avec emploi d’armes nucléaires
ou serait menacé d’une telle agression;

9. Réaffirme le droit naturel de légitime défense, individuelle ou
collective, que l’article 51 de la Charte reconnaît à un Membre des
Nations Unies qui est l’objet d’une agression armée, jusqu’à ce que
le Conseil de sécurité ait pris les mesures nécessaires pour maintenir

la paix et la sécurité internationales;
»

Il est clair — si l’on tient compte en particulier de l’insertion du para-
graphe 9 dans le dispositif — que le Conseil de sécurité, en prenant acte
«avec satisfaction», au paragraphe 1 de ce dispositif, des garanties néga-
tives de sécurité données par les puissances nucléaires et en se félicitant,
au paragraphe 7, de l’«intention» que traduisent les garanties de sécurité
positives données par les puissances nucléaires, a accepté l’éventualité de
la menace ou de l’emploi d’armes nucléaires, notamment pour venir en
aide à un Etat non doté d’armes nucléaires qui, aux termes du para-
graphe 7, «serait victime d’un acte d’agression avec emploi d’armes
nucléaires ou serait menacé d’une telle agression».

Cela est encore plus clair si l’on se réfère au libellé des garanties de
sécurité unilatérales données par quatre des Etats dotés d’armes nu-
cléaires qui sont largement concordantes, le cas de la Chine faisant excep-
tion. Elles envisagent expressément l’usage d’armes nucléaires dans des
circonstances déterminées. Implicitement elles n’excluent pas l’emploi

94
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 317

d’armes nucléaires contre une autre puissance nucléaire (ou un Etat non
partie au traité sur la non-prolifération) et explicitement elles n’excluent
pas l’usage de ces armes contre un Etat partie non doté d’armes nu-
cléaires qui violerait les obligations découlant du traité.

C’est ainsi que les Etats-Unis d'Amérique réaffirment qu'ils n’utilise-
ront pas d’armes nucléaires contre un Etat partie au traité sur la non-
prolifération des armes nucléaires qui n’en posséderait pas

«sauf dans le cas d’une invasion ou de toute autre attaque menée
ou soutenue par un tel Etat, en alliance ou en association avec un
Etat doté d’armes nucléaires, contre les Etats-Unis ... léurs forces
armées ... leurs alliés ou un Etat envers lequel ils auraient un engage-
ment de sécurité».

L’exception vise manifestement l’emploi d’armes nucléaires dans les cir-
constances exceptionnelles dont il s’agit. Aux termes de la garantie donnée
par les Etats-Unis, les parties au traité sur la non-prolifération des armes
nucléaires doivent remplir les obligations que le traité leur impose «pour
pouvoir bénéficier des avantages que donne l’adhésion». Les Etats-Unis
affirment en outre leur «intention de venir immédiatement en aide ou de
prêter immédiatement un appui» à tout Etat non doté d’armes nucléaires
qui «serait victime d’un acte d’agression avec emploi d’armes nucléaires
ou serait menacé d’une telle agression». Ils réaffirment le droit naturel de
légitime défense, individuelle ou collective, énoncé à l’article 51 de la
Charte «dans le cas où un Membre des Nations Unies est l’objet d’une
agression armée, y compris une attaque nucléaire...» Ces déclarations —
et leur acceptation unanime par le Conseil de sécurité — montrent que les
puissances nucléaires ont affirmé la licéité de la menace ou de l’emploi
des armes nucléaires dans certaines circonstances et que le Conseil de
sécurité en a accepté l'éventualité.

AUTRES TRAITÉS CONCLUS EN MATIÈRE NUCLÉAIRE

Ainsi que la Cour le rappelle dans son avis, outre le traité sur la non-
prolifération des armes nucléaires, un certain nombre de traités limitent
l'acquisition, la fabrication et la possession d’armes nucléaires, interdi-
sent leur déploiement ou leur emploi dans certaines zones ou réglemen-
tent leurs essais. La négociation et la conclusion de ces traités n’a de sens
que parce que la communauté internationale n’a pas généralement inter-
dit la possession, la menace ou l’emploi d’armes nucléaires en toutes cir-
constances, soit par traité, soit en vertu du droit international coutumier.
A quoi bon conclure de tels traités si l'essentiel de leurs dispositions fait
déjà partie du droit international, voire, comme certains le soutiennent,
du jus cogens?

Il est bien évident qu'il n'existe aucun traité général prohibant la
menace ou l’emploi d’armes nucléaires en toutes circonstances. Pourtant
on soutient que toute cette activité disparate de conclusion de traités

95
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 318

montre qu’une opinio juris se fait jour en faveur de l'interdiction générale de
toute menace ou de tout emploi d’armes nucléaires, que, même si les armes
nucléaires n’ont pas été mises hors la loi il y a quelques dizaines d’années,
elles le sont aujourd’hui ou sont sur le point de l’être par le jeu de l’addition
de tels traités et de résolutions de l’Assemblée générale des Nations Unies.

La faiblesse de cet argument n’est pas moins évidente. Peut-on vrai-
ment supposer que des puissances nucléaires aient pu ces derniers mois
adhérer à un protocole au traité de Rarotonga établissant une zone dénu-
cléarisée dans le Pacifique Sud parce qu’elles pensaient que la menace ou
l'emploi d’armes nucléaires était déjà interdit partout et en toutes circons-
tances, là comme ailleurs? Peut-on vraiment croire que des Etats aient
pu, aussi récemment que le 15 décembre 1995, signer à Bangkok un traité
sur la zone exempte d’armes nucléaires de l’Asie du Sud-Est et que les
Etats d’Afrique se soient donné la peine de conclure au Caire le 11 avril
1996 un traité relatif à la création d’une zone exempte d’armes nucléaires
en Afrique s’ils considéraient que, par la force de l’opinio juris, le droit
international coutumier exige déjà que toutes les régions du monde soient
dénucléarisées ?

Les divers traités relatifs aux armes nucléaires confirment au contraire
ce que donne à penser la pratique décrite plus haut: la menace ou
lemploi d’armes nucléaires n’est pas — et certainement pas encore —
interdit en toutes circonstances, que ce soit par traité ou en vertu du droit
international coutumier. Cela apparaît plus clairement encore si l’on tient
compte des termes du traité de Tlatelolco du 14 février 1967 visant l’inter-
diction des armes nucléaires en Amérique latine ainsi que des déclara-
tions des cinq puissances nucléaires qui ont été jointes à leur adhésion à
un protocole additionnel. Les cinq puissances dotées d’armes nucléaires
se sont engagées, lors de cette adhésion, à ne recourir ni à l’emploi
d’armes nucléaires ni à la menace de leur emploi contre les parties
contractantes au traité. Mais elles ont subordonné leur engagement à la
possibilité d'utiliser des armes nucléaires dans certaines circonstances,
comme il est indiqué au paragraphe 59 de avis de la Cour. Aucune des
parties contractantes au traité de Tlatelolco n’a soulevé d’objections à
l’égard des déclarations des cinq Etats détenteurs d’armes nucléaires et
cela veut dire que les parties contractantes ont admis la licéité de l’emploi
d’armes nucléaires dans certaines circonstances.

RÉSOLUTIONS DE L’ASSEMBLÉE GENERALE

La Cour conclut, dans son avis, que les résolutions successives de
l'Assemblée générale sur les armes nucléaires «n’établissent pas encore
Pexistence d’une opinio juris quant à l’illicéité de l'emploi de ces armes»
(par. 71). À mon sens, elles ne commencent même pas à le faire. La toute
première résolution en la matière, la résolution 1653 (XVI) du 24 no-
vembre 1961, déclare que le recours aux armes nucléaires constitue «une
violation directe de la Charte des Nations Unies», qu’elle est «contraire

96
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 319

aux règles du droit international et aux lois de l'humanité», et que tout Etat
se servant d’armes nucléaires doit être considéré «comme commettant un
crime contre l’humanité et la civilisation». Elle s’achéve de façon quelque
peu contradictoire en demandant de consulter les Etats afin d'obtenir
leurs vues sur la possibilité de convoquer une conférence pour la signa-
ture d’une convention sur l'interdiction de l'emploi des armes nucléaires à
des fins de guerre. La résolution 1653 (XVI) a été adoptée par 55 voix
contre 20, avec 26 abstentions. Quatre des cinq puissances nucléaires ont
voté contre. Les résolutions qui se sont ensuite succédé et qui disposaient,
comme la résolution 36/92 I, que «le recours ou la menace du recours aux
armes nucléaires devraient être interdits...» ont été adoptées à des majo-
rités variables, malgré une opposition puissante, constante et qualitati-
vement importante. Il n’y a pas lieu d’être frappé par les majorités plus
larges qui se sont dégagées car elles ont résulté dans une certaine mesure
de laugmentation du nombre des Membres de l'Organisation. Le fait que
cette opposition persistante regroupe des Etats qui représentent une
bonne partie du pouvoir économique et militaire dans le monde et un pour-
centage important de sa population suffit à ôter toute valeur juridique
aux résolutions en question.

L'Assemblée générale n’est pas habilitée à élaborer le droit interna-
tional. Aucune des résolutions de l’Assemblée générale sur les armes nu-
cléaires n’est déclaratoire du droit international existant. L'Assemblée ne
peut adopter de résolutions déclaratoires du droit international que si ces
résolutions traduisent véritablement l’état du droit international. Si une
résolution se veut déclaratoire du droit international, si elle est adoptée
à l’unanimité (ou presque, qualitativement comme quantitativement) ou
par consensus et si elle correspond à la pratique des Etats, elle peut être dé-
claratoire du droit international. Les résolutions dont la résolution 1653
est le modèle ne répondent manifestement pas à ces critères. Tout en se
voulant déclaratoires du droit international (mais non sans demander
que des consultations soient menées sur la possibilité de conclure un
traité interdisant ce que l’on dit interdit}, non seulement elles ne reflètent
pas la pratique des Etats mais elles sont aussi en contradiction avec celle-
ci, comme on l’a montré plus haut. Quarante-six Etats ont voté contre la
résolution 1653 ou se sont abstenus et parmi eux figure la majorité des
puissances nucléaires. Soutenir qu’une majorité des Membres de l’Assem-
blée générale peut «dire» le droit international face à une pratique éta-
tique contraire et malgré l'opposition d’un tel groupe d’Etats n’emporte
nullement la conviction. Ces résolutions ne sont pas non plus des inter-
prétations faisant autorité des principes et des dispositions de la Charte
des Nations Unies. Celle-ci ne dit pas un mot des armes particulières qui
peuvent être utilisées, pas plus que des armes nucléaires ou du jus in bello.
Dire que l'emploi d’armes nucléaires est une violation de la Charte est
une interprétation novatrice de celle-ci, et ne saurait être considérée
comme une interprétation faisant autorité des principes et des disposi-
tions de la Charte créant des obligations qui s'imposent aux Etats en
vertu du droit international. Enfin, le fait que l’Assemblée générale ait

97
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 320

adopté des résolutions successives de la méme veine, loin d’engendrer
«une opinio juris naissante», pour reprendre les termes de la Cour,
montre plutôt ce que le droit n’est pas. Leur répétition, face à une oppo-
sition considérable et durable, dénote le caractère inopérant de ces réso-
lutions tant sur le plan de la formation du droit que sur le plan des effets
pratiques.

LES PRINCIPES DU DROIT INTERNATIONAL HUMANITAIRE

S’il n’est pas difficile de conclure que les principes du droit internatio-
nal humanitaire — et avant tout la proportionnalité dans l’usage de la
force et la distinction entre cibles militaires et civiles — régissent l’utilisa-
tion des armes nucléaires, il ne s’ensuit pas que l’application de ces prin-
cipes à la menace ou à l’emploi d’armes nucléaires «en toutes circons-
tances» soit facile. Les cas extrêmes sont relativement clairs; ceux qui,
dans la gamme des usages possibles, se situent vers le milieu le sont moins.

A l’un des extrêmes, on trouve ’emploi massif d’armes nucléaires stra-
tégiques contre les villes et les industries de l’ennemi. Ces frappes «contre-
valeurs» (par opposition aux frappes «contre-forces» uniquement diri-
gées contre les forces et les installations nucléaires de l'ennemi) peuvent
provoquer un nombre considérable de morts et de blessés, de l’ordre par-
fois de plusieurs millions; et outre les personnes immédiatement victimes
de l'effet de chaleur et de souffle des armes en question, un très grand
nombre d’autres pourraient être touchées par la propagation des rayon-
nements, ce dont beaucoup pourraient mourir. Des «échanges» de grande
envergure d’armes nucléaires de ce genre pourrait détruire non seulement
des villes mais aussi des pays et rendre des continents, voire la terre
entière, inhabitables, sinon immédiatement du moins à plus long terme en
raison des effets des retombées radioactives. On ne saurait admettre que
l’emploi d’armes nucléaires à une échelle qui causerait ou pourrait causer
la mort de millions d’étres humains dans un anéantissement aveugle et
infernal ou à la suite de retombées très dispersées, qui auraient ou pour-
raient avoir des effets profondément pernicieux dans l’espace et le temps
et rendre inhabitable une grande partie ou l’ensemble de la planète,
puisse être licite.

A l’autre extrême, on trouve l'emploi d'armes nucléaires tactiques diri-
gées contre des cibles militaires et navales furtives, déployées de façon à
ne provoquer aucune perte civile. C’est ainsi que l’utilisation d’un engin
nucléaire qui aurait pour objet de détruire un sous-marin nucléaire sur le
point de tirer des missiles nucléaires ou ayant déjà tiré un certain nombre
de ces missiles pourrait bien être licite. Vu les circonstances de son
emploi, cet engin nucléaire ne causerait aucune victime civile. Son utilisa-
tion répondrait facilement au critère de la proportionnalité car les dom-
mages que les missiles lancés par le sous-marin pourraient infliger à la
population et au territoire de l'Etat visé seraient infiniment plus graves
que ceux qui résulteraient de la destruction du sous-marin et de son équi-
page. La destruction du sous-marin par une arme nucléaire engendrerait

98
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 321

des rayonnements en mer mais ceux-ci seraient bien moindres que ceux
que le tir de missiles produirait sur terre. II n’est pas certain non plus que
l'usage d’un engin de type classique remplirait la même mission avec suc-
cès; en raison de sa beaucoup plus grande puissance, une arme nucléaire
pourrait provoquer la destruction du sous-marin, ce qu’un engin clas-
sique pourrait ne pas faire.

Un cas intermédiaire consisterait 4 | utiliser des armes nucléaires pour
détruire une armée ennemie dans le désert. Dans certaines circonstances,
cet emploi répondrait peut-être aux critères de la distinction et de la pro-
portionnalité, dans d’autres non. L’argument selon lequel l’utilisation
d’armes nucléaires serait inévitablement disproportionnée soulève des
questions complexes que l’Attorney-General du Royaume-Uni a évo-
quées en ces termes lors de la procédure orale devant la Cour:

«Quand on parle de «disproportion», la question qui se pose est
celle-ci: disproportionné par rapport à quoi? Ce ne peut être qu’à la
menace dirigée contre l’Etat victime. C’est par rapport à cette menace
que la proportionnalité doit être mesurée. Ii faut donc tenir compte
de toutes les circonstances, en particulier de l’étendue et du genre de
la menace ainsi que du lieu où elle se manifeste. Présumer que tout
emploi défensif d’armes nucléaires ne peut être que disproportionné
quelle que soit la gravité de la menace à la sécurité et à la survie
même de l’Etat qui recourt à cet emploi est dépourvu de tout fon-
dement. De plus, cela suppose de la part des adversaires des armes
nucléaires une grande présomption, à savoir qu’ils peuvent dire
d’avance qu'aucune menace, qu’elle soit notamment nucléaire, chi-
mique ou biologique, ne justifie jamais l’emploi d’une arme nucléaire.
Il n’est sûrement pas juste de dire que, si un agresseur frappe assez
fort, sa victime perd le droit de se défendre et de repousser Pagres-
sion. Ce ne serait pas là un régime de droit. Ce serait le règne de
l'agresseur. »

Pour sa part, l’avis de la Cour traite avec prudence les problèmes que
pose l’application des principes du droit international humanitaire à des
cas concrets. Il traduit une certaine indécision dans une affaire où la ten-
sion entre la pratique des Etats et le principe juridique est extrême. Il
conclut au paragraphe 2 E du dispositif que:

«Il ressort des exigences susmentionnées que la menace ou l'emploi
d’armes nucléaires serait généralement contraire aux règles du droit
international applicable dans les conflits armés, et spécialement aux
principes et règles du droit humanitaire.»

Cette conclusion, bien qu’imprécise, n’est pas déraisonnable. L'emploi
d@’armes nucléaires est, pour les raisons examinées plus haut, excessive-
ment difficile à concilier avec les règles du droit international applicable
dans les conflits armés et en particulier les principes et règles du droit
international humanitaire. Mais cela ne veut nullement dire que l’emploi
d’armes nucléaires serait, dans une circonstance déterminée ou en toutes

99
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 322

circonstances, nécessairement et toujours contraire aux régles du droit
international. Loin de là — et comme le dispositif le reconnaît en fait —
cet emploi peut être «généralement» contraire à ces règles mais, dans des
cas particuliers, il pourrait ne pas l'être. Tout dépend des circonstances
en cause.

CIRCONSTANCES EXTRÊMES METTANT EN JEU LA LÉGITIME DÉFENSE
ET LA SURVIE DE L'ETAT

Le premier alinéa du paragraphe 2 E du dispositif que l’on vient de
citer est suivi de la dernière conclusion de la Cour en l’affaire, la conclu-
sion essentielle — et vivement controversée —, adoptée de justesse par la
voix prépondérante du Président:

«Au vu de l’état actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conclure
de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.»

C’est une conclusion étonnante à laquelle la Cour internationale de
Justice aboutit ici. Son Statut a beau faire «partie intégrante» de la
Charte des Nations Unies, le libellé de l’article 2, paragraphe 4, et celui de
Particle 51 de cette Charte ont beau être généraux et catégoriques, la
Cour conclut, sur la question primordiale de la menace et de l'emploi de
la force à notre époque, qu’elle n’a pas d'opinion. Dans «une circons-
tance extrême de légitime défense dans laquelle la survie même d’un Etat
serait en cause», la Cour déclare que le droit international et partant la
Cour elle-même n’ont rien à dire. Après s’être donné tant de peine pour
examiner le droit en la matière pendant des mois, la Cour découvre qu’il
n’y en a pas. Quand elle aborde les intérêts suprémes de l'Etat, la Cour
fait abstraction des progrès juridiques accomplis au XX siècle, écarte les
dispositions de la Charte des Nations Unies, organisation dont elle est
l«organe judiciaire principal», et proclame en des termes qui évoquent la
Realpolitik son ambivalence au sujet des dispositions les plus importantes
du droit international moderne. Si elle devait en fin de compte en arriver
là, elle aurait mieux fait d’invoquer l’incontestable pouvoir discrétion-
naire dont elle dispose de ne pas donner d’avis du tout.

Ni la doctrine dominante (telle qu’elle a été clairement exposée par
Lauterpacht dans son ouvrage The Function of Law in the International
Community, 1933) ni la jurisprudence de la Cour n’admettent une décla-
ration de non liquet et moins encore une conclusion — ou une incapacité
de conclure — d’un caractère si fondamental. Lauterpacht a écrit très
pertinemment (et cela s’est révélé prémonitoire):

«Il n’y a pas la moindre relation entre le contenu du droit de légi-
time défense et l’allégation selon laquelle il est au-dessus du droit et ne
relève pas d’une évaluation juridique. Une telle allégation renferme

100
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 323

une contradiction car elle prétend se fonder sur un droit tout en se dis-
sociant d’une réglementation et d’une évaluation juridiques. Comme
tout autre différend soulevant des questions importantes, la question
du droit de recourir à la guerre au titre de la légitime défense peut fort
bien faire l’objet d’une décision judiciaire...» (Op. cit., p. 180.)

Qui plus est, les auteurs du Statut de la Cour permanente de justice inter-
nationale ont rédigé les dispositions de Particle 38 de ce Statut — dispo-
sitions que l’on retrouve à l’article 38 du Statut de la Cour actuelle — de
façon à éviter, comme l’a dit le président du comité consultatif de juristes,
«notamment l’impasse d’un non liquet». A cette fin, ils ont adopté la pro-
position Root-Phillimore tendant à autoriser la Cour à appliquer non
seulement le droit international conventionnel et la coutume internatio-
nale mais aussi «les principes généraux de droit reconnus par les peuples
civilisés» (Cour permanente de Justice internationale, Comité consultatif
de juristes, Procès-verbaux des séances du comité, 16 juin-24 juillet 1920,
La Haye, 1920, p. 332 et 344). Voir aussi la page 296 («Il faut établir une
régle pour répondre a cette éventualité, afin d’éviter que la Cour ne se
déclare incompétente (non liquet) faute de normes matérielles»), les
pages 307 à 320 et 336 (la référence aux principes généraux «est néces-
saire pour parer à l’éventualité d’un non liquet»).

En outre, loin de justifier l’indécision de la Cour, des événements
contemporains démontrent plutôt la licéité de la menace ou de emploi
d’armes nucléaires dans des circonstances extraordinaires.

L’OPERATION «TEMPÊTE DU DESERT»

La menace de l’emploi d’armes nucléaires la plus récente et la plus
grave a été lancée à la veille de l’opération « Tempête du désert». Les cir-
constances méritent d’être exposées car elles mettent remarquablement en
évidence un cas où la menace de l’emploi d’armes nucléaires a été perçue
non seulement comme éminemment licite mais aussi comme profondé-
ment souhaitable.

L’Iraq, condamné par le Conseil de sécurité pour son invasion et son
annexion du Koweït et pour les graves violations du droit international
humanitaire qui les avaient accompagnées, s'était montré disposé à
employer des armes de destruction massive. Il avait récemment et à
maintes reprises utilisé de grandes quantités de gaz contre les formations
militaires iraniennes, avec des effets substantiels et peut-être décisifs. Il
s'était même servi de gaz contre ses propres ressortissants kurdes. Il n’y
avait aucune raison de penser que des scrupules juridiques ou huma-
nitaires l’empêcheraient d'employer des armes de destruction massive —
et notamment des armes chimiques, peut-être bactériologiques ou nu-
cléaires — contre les forces de la coalition qui s’était formée contre lui.
En outre il déployait des efforts extraordinaires pour fabriquer des armes
nucléaires en violation des obligations que lui imposait le traité sur la
non-prolifération des armes nucléaires auquel il était partie.

101
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 324

Le général Norman Schwarzkopf a déclaré le 10 janvier 1996 lors de
l'émission Frontline diffusée par la télévision publique nationale aux
Etats-Unis:

«Le scénario cauchemardesque qui me hantait était qu’en atta-
quant l’Iraq chez lui nous concentrions à ce point nos forces qu’elles
deviendraient la cible d’armes chimiques ou de quelque sorte d’engin
nucléaire rudimentaire qui causerait des pertes massives.

C’est exactement ce que les Iraquiens ont fait pendant la guerre
Iran-Iraq. Ils laissaient s’approcher des masses d’attaquants iraniens,
les laissaient atteindre le système de défense et quand des milliers
d'hommes s'étaient massés près de ce système ils lachaient sur eux
des armes chimiques et en tuaient des milliers.» (Frontline, Show
No. 1408, «The Gulf War», Transcript of Journal Graphics, Inc., par-
tie IT, p. 5.)

Pour exorciser ce cauchemar, les Etats-Unis ont pris les mesures que
James A. Baker alors secrétaire d’Etat a décrites dans le passage suivant
où il raconte la réunion cruciale qu’il a eue le 9 janvier 1990 à Genève
avec le ministre des affaires étrangères iraquien de l’époque, Tariq Aziz:

«Jai parlé alors du «côté sombre du tableau» que Colin Powell
m'avait expressément demandé d'évoquer dans les termes les plus
clairs possibles. «Si le conflit vous amène à utiliser des armes chi-
miques ou biologiques contre nos forces — ai-je dit — le peuple
américain criera vengeance. Nous avons les moyens de l’exercer. Ce
que je viens de dire n’est pas une menace, c’est un engagement. Si
des armes comme celles-là sont employées, notre objectif ne sera pas
seulement la libération du Koweït, ce sera l’élimination du régime
iraquien actuel et quiconque sera responsable de l’utilisation de ces
armes devra rendre des comptes.»

Le Président avait décidé à Camp David, en décembre, que la
meilleure dissuasion contre l’emploi d’armes de destruction massive
par l’Iraq serait la menace de s’en prendre au régime Baas lui-même.
Il avait aussi décidé que les forces des Etats-Unis n’useraient pas
d’armes chimiques ou nucléaires à titre de représailles si les Iraquiens
attaquaient avec des munitions chimiques. Il n’y avait manifeste-
ment aucune raison d’informer les Iraquiens de cela. Dans l’espoir
de les amener à considérer plus posément la folie que serait cette
guerre, j’ai donné à dessein l'impression que l’emploi d’agents chi-
miques ou biologiques par l’Iraq pourrait entraîner une riposte nu-
cléaire tactique. (Nous ignorons vraiment si telle est la raison pour
laquelle il semble que nous n’ayons aucune confirmation que l’Iraq
ait utilisé des armes chimiques pendant le conflit. Mon opinion per-
sonnelle est que l’ambiguïté calculée qui planait sur notre éventuelle
réaction doit l’expliquer en partie.)» (The Politics of Diplomacy
— Revolution, War and Peace, 1989-1992, par James A. Baker III,
1995, p. 359.)

102
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 325

Dans l’émission Frontline, M. Baker a ajouté:

«La lettre du Président à Saddam Hussein, que Tariq Aziz a lue à
Genève, précisait bien que si l’Iraq utilisait des armes de destruction
massive, des armes chimiques, contre les forces des Etats-Unis, le
peuple américain réclamerait vengeance et que nous avions les
moyens de l’exercer.» (Loc. cit.; partie I, p. 13.)

On voit ensuite à l’écran M. Aziz répondre immédiatement:

«J'ai lu la lettre très soigneusement et, dès que j’ai fini de la lire, je
lui ai dit: «Ecoutez, Monsieur le Secrétaire, ce n’est pas le genre de
correspondance qu’échangent deux chefs d'Etats. Ceci est une lettre
de menace et je ne puis recevoir de vous une lettre de menace
adressée à mon président», et je la lui ai rendue.» (Ibid. )

A un autre moment de l’émission, les propos suivants ont été échangés:

«PRESENTATEUR: Les marines s’attendaient à une attaque à l’aide
d'armes chimiques, il n’y en a jamais eu.

Tariq Aziz: Nous n’avons pas pensé qu’il était sage de les utiliser.
C’est tout ce que je peux dire. Qu’il n’était pas... sage d’utiliser ce
genre d’armes dans ce genre de guerre avec... avec un tel ennemi.»
(Loc. cit., partie I, p. 7.)

Dans The Washington Post du 26 août 1995 a paru un article portant
Pindication «Nations Unies, 25 août», qui était ainsi conçu:

«L’Iraq a donné à l'Organisation des Nations Unies de nouvelles
indications prouvant qu’il était disposé à utiliser des toxines et des
bactéries mortelles contre les forces américaines et alliées pendant la
guerre du golfe Persique de 1991 qui a permis de libérer le Koweït de
ses occupants iraquiens, a dit aujourd’hui l'ambassadeur des Nations
Unies, Rolf Ekeus.

Ekeus, chef de la mission d’enquête des Nations Unies sur les pro-
grammes d’armement iraquiens, a dit que des fonctionnaires ira-
quiens avaient reconnu devant lui à Bagdad, la semaine dernière,
qu’en décembre 1990 ils avaient placé des agents biologiques de trois
catégories dans quelque deux cents ogives et bombes aériennes, les-
quelles ont ensuite été expédiées vers des bases aériennes et un site de
missiles.

Les Iraquiens ont commencé cette opération le lendemain du jour
ou le Conseil de sécurité des Nations Unies avait autorisé l’utilisa-
tion de tous les moyens nécessaires pour libérer le Koweït, a indiqué
Ekeus. Selon lui, cela revenait à jouer à la roulette russe avec des
armes extraordinairement dangereuses à la veille de la guerre.

Des fonctionnaires des Etats-Unis et des Nations Unies ont dit
que les armes iraquiennes contenaient assez d’agents biologiques
pour tuer des centaines de milliers de personnes et répandre d’hor-

103
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 326

ribles maladies dans les villes ou les bases militaires d’Israël, d’Ara-
bie saoudite ou en tout lieu vers lequel l’Iraq auraït tiré ses missiles
à moyenne portée ou dans lequel ses bombardiers seraient parvenus
à s’infiltrer au travers des défenses aériennes ennemies.

Selon Ekeus, des fonctionnaires iraquiens ont dit qu’ils avaient
décidé de ne pas utiliser ces armes après avoir reçu un avertissement
ferme et sans ambiguïté de l'administration Bush le 9 janvier 1991,
aux termes duquel le recours à des moyens de guerre non conven-
tionnels provoquerait une réaction particulièrement destructrice.

Les dirigeants iraquiens ont supposé que cela signifiait de la part
de Washington une riposte nucléaire, a-t-on dit à Ekeus. De l’avis de
certains responsables de l'ONU, la déclaration du premier ministre
adjoint, Tariq Aziz, serait la première indication digne de foi expli-
quant pourquoi l’Iraq n’a pas employé les armes chimiques et bio-
logiques dont il disposait.

Selon des fonctionnaires iraquiens, les documents ont été cachés
par Hussein Kamel Hassan Majeed, directeur du programme ira-
quien d'armes de destruction massive, qui a fui en Jordanie le 7 août
et dont la défection a poussé l’Iraq à convoquer Ekeus pour lui faire
de nouvelles révélations.

L’Iraq a admis avoir rempli au total cent cinquante bombes
aériennes de toxines et de bactéries botuliques capables de causer des
infections charbonneuses, chacune étant parmi les substances mor-
telles les plus actives et pouvant tuer avec de très faibles quantités,
a dit Ekeus. L’Iraq prétend avoir placé les deux agents dans vingt-
cinq ogives qui devaient être transportées par une fusée à moyenne
portée.

Selon ce qu’Aziz a dit à Ekeus le 4 août, le secrétaire d'Etat de
l’époque, James A. Baker III, a lancé la menace américaine de dures
représailles qui a amené I’Iraq à hésiter lors d’une réunion tendue de
quatre heures qui s’est tenue à Genève environ cinq semaines avant
le début de la campagne militaire dirigée par les Etats-Unis et
dénommée «Tempête du désert». Baker a fait allusion à une riposte
des Etats-Unis qui ramenerait l’Iraq des années en arrière et laisse-
rait son industrie en ruine.

Ekeus a déclaré que, selon ce qu’Aziz Jui avait dit, l’Iraq avait
«interprété» cet avertissement comme une menace de riposte nu-
cléaire de la part de Washington. En fait le chef d'état-major inter-
armes —- qui était alors Colin L. Powell — et d’autres responsables
militaires américains avaient déjà décidé qu’il n’était pas nécessaire
de recourir à des armes nucléaires et aucun plan n'existait pour une
riposte de cette nature.» (The Washington Post, 26 août 1995, p. Al.
Voir aussi l’article du New York Times du 26 août 1995, p. 3. Pour
la thèse iraquienne inverse selon laquelle «le pouvoir de lancer des
ogives biologiques et chimiques avait déjà été délégué au cas où Bag-

104
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 327

dad aurait été frappée par des armes nucléaires pendant la guerre du
Golfe», voir le huitième rapport au Conseil de sécurité présenté par
le président exécutif de la commission spéciale (ambassadeur
Ekeus), document des Nations Unies S/1995/864 du 11 octobre 1995,
p. 12. Ce rapport poursuit en ces termes: «Cette délégation de pou-
voirs n’exclut pas que les moyens en question auraient pu être
déclenchés par ailleurs et ne prouve donc pas qu’il était seulement
question d’un emploi en second.» (Zbid. )

Enfin, l'ambassadeur Ekeus a répondu comme suit à une question qui lui
a été posée lorsqu'il a témoigné dans le cadre des auditions consacrées à la
prolifération mondiale des armes de destruction massive le 20 mars 1996:

«J’ai eu une conversation avec le premier ministre adjoint ira-
quien, Tariq Aziz, dans laquelle il a mentionné l’entretien qu'il avait
eu avec le secrétaire d’Etat James Baker à Genève, juste avant le
déclenchement de la guerre. Selon Tariq Aziz, Baker lui aurait dit
que si de telles armes [chimiques ou bactériologiques] étaient uti-
lisées, il y aurait une très forte réaction de la part des Etats-Unis.

Tariq Aziz n’a pas laissé entendre que Baker avait indiqué de quel
genre de réaction il s’agissait. Mais il m’a dit que la partie iraquienne
avait considéré comme allant de soi que cela voulait peut-étre dire
l'emploi d’armes nucléaires contre Bagdad ou quelque chose d’appro-
chant. Et que cette menace a été un élément décisif dans la non-uti-
lisation de ces armes par l’Iraq.

Mais c’est là l’histoire que lui, Aziz, raconte. Il faut faire très atten-
tion avant de le croire. Je ne dis pas qu’il a nécessairement tort mais
il y a, à mon sens, de fortes raisons de penser que c’est là peut-être la
manière dont il explique pourquoi l’Iraq a perdu la guerre au Koweït.
C’est la version que les Iraquiens sont heureux de raconter à qui-
conque leur en parle. Je pense donc qu'il faut au moins se montrer
prudent avant de croire cette version. C’est encore, je crois, une question
qui n’a pas été résolue.» (Déposition de l’ambassadeur Rolf Ekeus
devant le sous-comité permanent des enquêtes du comité du Sénat
des Etats-Unis pour les affaires gouvernementales, Hearings on the
Global Proliferation of Weapons of Mass Destruction, sous presse.)

Ainsi on dispose de preuves remarquables montrant qu’un agresseur a
été effectivement ou a pu être dissuadé d’utiliser des armes de destruction
massive interdites contre les forces et les pays qui s'étaient unis pour
s’opposer à son agression à l’appel des Nations Unies parce qu’il a perçu
comme une menace de l'emploi d’armes nucléaires contre lui au cas où il se
servirait en premier d’armes de destruction massive contre les forces coa-
lisées. Peut-on sérieusement soutenir que la menace calculée — et appa-
remment efficace — de M. Baker était illicite? A coup sûr, loin de trans-
gresser les principes de la Charte des Nations Unies, cette menace les a
renforcés. L'opération «K Tempête du désert» et les résolutions du Conseil
de sécurité qui l’ont précédée et suivie constituent peut-être la plus grande

105
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 328

réussite des principes de sécurité collective depuis la fondation de la Société
des Nations. Si cet effort immense des Nations Unies pour s’opposer à un
acte d’agression avait échoué parce que des armes de destruction massive
auraient été utilisées contre les forces et les pays de la coalition, cet échec
aurait été catastrophique non seulement pour les forces et les populations
coalisées mais aussi du point de vue de ces principes et de l’Organisation
des Nations Unies. Quoi qu’il en soit, les Nations Unies ont triomphé et ce
que lIragq a perçu comme une menace de l’emploi d’armes nucléaires a
peut-être contribué de façon décisive à ce triomphe. Au reste on ne se
trouve pas ici dans un cas où la fin justifie les moyens. Cette affaire montre
plutôt que, dans certaines circonstances, la menace de l’utilisation d’armes
nucléaires — aussi longtemps que ces armes ne seront pas proscrites par le
droit international — peut être licite et rationnelle.

De surcroît, si "Iraq avait employé des armes chimiques et biologiques
— armes de destruction massive prohibées — contre les forces de la coali-
tion, cela aurait constitué en droit international un acte dommageable jus-
tifiant des représailles en temps de conflit armé. Même si, pour les besoins
de l’argumentation, on considérait le recours à des armes nucléaires comme
lui aussi prohibé, l’utilisation proportionnée de ces armes au titre de repré-
sailles en temps de conflit armé afin de prévenir un nouvel emploi d’armes
chimiques ou biologiques aurait été licite. Il en serait ainsi en tout cas si
linterdiction de l’emploi d’armes nucléaires n’excluait pas expressément
leur utilisation à titre de représailles ou n’imposait pas aux Etats lobliga-
tion de ne jamais se servir d’armes nucléaires, quelles que soient les cir-
constances, interdiction expresse qui s'applique, elle, à l’emploi d’armes
chimiques aux termes de l’article premier de la convention de 1993 sur
lPinterdiction de la mise au point, de la fabrication, du stockage et de
l'emploi des armes chimiques et sur leur destruction, si elle entre en
vigueur. Au paragraphe 46 de son avis, la Cour dit, à propos de la question
des représailles en temps de conflit armé, que «tout droit de recourir 4 de
telles représailles serait, comme le droit de légitime défense, régi, notam-
ment, par le principe de proportionnalité». Il est exact de rappeler ce prin-
cipe parmi d’autres mais il ne l’est pas de susciter le doute, comme la Cour
semble le faire, quant à l’existence de représailles en temps de conflit armé.
Un tel doute ne saurait s’appuyer ni sur le droit coutumier de la guerre et
les manuels militaires établis par les Etats en application de ce droit — où
sont affirmés depuis longtemps le principe et la pratique des représailles en
temps de conflit armé — ni sur le libellé des conventions de Genève et de
leurs protocoles additionnels qui interdisent les représailles non pas d’une
façon générale mais dans des cas particuliers (quand elles sont dirigées
contre des prisonniers de guerre, des blessés, des civils, certains objets, cer-
taines installations, etc.). Non seulement les nouvelles restrictions impor-
tantes qui visent les représailles dans le protocole I, lequel ne lie que les
parties, n’interdisent pas complètement les représailles en temps de conflit
armé, mais encore on a estimé, au moment de leur élaboration et de leur
adoption, que ces restrictions, comme d’ailleurs les autres innovations du
protocole I, ne s’appliquaient pas aux armes nucléaires.

106
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SCHWEBEL) 329

Il y a une autre leçon à tirer de cet exemple, à savoir que, tant que des
Etats qu’on a parfois qualifiés de «sans foi ni loi» menacent le monde
(qwils soient ou non parties au traité sur la non-prolifération des armes
nucléaires), il serait imprudent d’arréter une politique en la matiére
fondée sur l’idée que la menace ou l’emploi d’armes nucléaires est illicite
«en toutes circonstances». Au reste, il n’y a pas seulement des Etats sans
foi ni loi, mais il y a aussi des criminels et des fanatiques dont les menaces
ou les actes de terrorisme pourraient fort bien appeler une riposte ou un
élément de dissuasion nucléaire.

ARTICLE VI DU TRAITÉ SUR LA NON-PROLIFÉRATION
DES ARMES NUCLEAIRES

Enfin, j’ai des doutes au sujet du dernier paragraphe du dispositif, le
paragraphe 2 F aux termes duquel:

«Il existe une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans
tous ses aspects, sous un contrôle international strict et efficace. »

Si cette obligation ne s’impose qu’à «chacune des parties au traité»
comme le précise l’article VI du traité sur la non-prolifération, ce n’est
qu’une répétition anodine d’une évidence, tout comme celles que contien-
nent les paragraphes 2 A, 2 B, 2 C et 2 D du dispositif. Si elle s’appliquait
aux Etats non parties au traité, ce serait une constatation équivoque. Il
s'agirait d’une conclusion que personne n’a avancée pendant la procé-
dure; qui n'aurait été ni démontrée par des preuves ni soumise au prin-
cipe du contradictoire; ce serait une conclusion difficile à concilier avec
les bases fondamentales du droit international. De toute manière, comme
le paragraphe 2 F ne répond pas à la question posée à la Cour, il doit être
considéré comme un simple dictum.

(Signé) Stephen M. SCHWEBEL.

107
